Citation Nr: 0723429	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial (compensable) disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective February 28, 2005.  The appellant, who 
had active service from September 1996 to September 2000 and 
February 2002 to February 2005, appealed the assigned rating 
to the BVA.  
 
For procedural purposes, the Board observes that after the RO 
in Waco, Texas issued the rating decision on appeal, the 
appellant apparently moved from Texas to Kansas; and his 
claims file was transferred in July 2005 to the RO in 
Wichita, Kansas. See July 2005 notice of permanent transfer.  
In response to the appellant's notice of disagreement, the RO 
in Wichita, Kansas issued the January 2006 Statement of the 
Case as well as a September 2006 Supplemental Statement of 
the Case.  The Wichita RO then certified the appellant's 
appeal to the BVA for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to a compensable disability 
rating for his bilateral hearing loss discloses a need for 
further development prior to final appellate review.

In this regard, the appellant contends that the 
noncompensable disability rating that has been assigned for 
his bilateral hearing loss is in error as he reports that his 
hearing loss is much worse than contemplated and that it 
essentially affects his ability to function under the 
ordinary conditions of daily life.  The appellant testified 
that his bilateral hearing loss has impeded his employability 
in that it has prevented him from obtaining employment in 
areas other than capitalized labor because (1) he is either 
unable to pass the hearing tests required for the employment 
positions he seeks or (2) potential employers are fearful of 
aggravating his hearing loss. See May 2007 BVA hearing 
transcript, pgs. 3-5.  In addition, the appellant testified 
that he felt that his bilateral hearing loss had worsened 
since his last audiological examination. Id., p. 8.   

A review of the appellant's claims file indicates that the 
appellant was afforded a VA audiological examination in 
January 2006.  In light of the fact that the appellant 
believes that his hearing has worsened since that time, it 
appears to the Board that a medical question has been 
presented as to whether the appellant's bilateral hearing 
loss may have increased in severity since his last 
examination.  As such, the Board finds that a new VA 
examination is warranted.  Although the mere passage of time 
does not necessarily require that a VA examination be 
rescheduled, where the evidence of record does not reflect 
the current state of a veteran's disability, a VA examination 
must be conducted. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).  
Therefore, the Board finds that a more recent VA examination 
is in order to accurately assess the current severity of the 
appellant's hearing loss.  

In addition, the Board observes that the appellant testified 
that he tried to obtain assistance through VA's vocational 
rehabilitation services in approximately June 2006 or July 
2006 because of his service-connected hearing loss. January 
2007 BVA hearing transcript, pgs. 5-6.  He reported that he 
met with an individual in the vocational rehabilitation 
department; and that he underwent testing. Id., p. 6.  While 
the appellant indicated that he did not actually proceed with 
vocational rehabilitation training as there was a concern 
that such training would aggravate his hearing loss, he 
testified that he was essentially told that it was medically 
infeasible for him to receive such training. Id., pgs. 6-7 
("They said I am very much hard pressed as lucky to find any 
gainful employment . . .").  A review of the appellant's 
claims file reveals that there are no records pertaining to 
the appellant's request for vocational rehabilitation 
training.  Since these records may contain information that 
is pertinent and relevant to the appellant's current claim, 
the Board finds that the RO should attempt to associate these 
records with the claims file. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.; and the VA will 
notify the appellant if further action on his part is 
required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should attempt to locate any VA 
vocational rehabilitation records pertaining 
to the appellant's request for training in 
June 2006 or July 2006 from the VA in 
Wichita, Kansas.  Any such records that are 
located should be associated with the claims 
file.   

3.  The RO should afford the appellant a VA 
audiological examination to determine the 
current nature and severity of the appellant's 
bilateral hearing loss.  Any and all studies, 
tests, and evaluations deemed necessary by the 
examiner should be performed. The examiner is 
requested to review all pertinent records 
associated with the claims file and to comment 
on the nature and severity of the appellant's 
service-connected hearing loss.  Any opinions 
expressed should be accompanied by a clear 
rationale, and a discussion of the facts and 
medical principles involved, if necessary. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




